    Case 18-00781-SMT            Doc 5      Filed 12/10/18 Entered 12/10/18 12:47:30                 Desc Def Ltr
                                                 CA Page 1 of 2
14DAYDEF (12/15)




                                            United States Bankruptcy Court for
                                                the District of Columbia
                                         E. Barrett Prettyman U. S. Courthouse
                                           333 Constitution Ave, NW #1225
                                                Washington, DC 20001
                                                     (202) 354−3280
                                                 www.dcb.uscourts.gov


In Re                                                                                     Case No. 18−00781−SMT
Upper Cuts Gentleman's Grooming Place, LLC
Debtor                                                                                    Chapter 11

ISSUE TO:
                   NOTICE TO PARTY FILING DEFICIENT PLEADING OR DOCUMENT

  (NOTE TO FILER: This notice is to be attached to any documents when submitting previously deficient items)

   ===============================================================================

WARNING − The deficient pleading or document described below will be stricken unless you correct the
following deficiencies. You have until 12/26/2018 to file the corrections.

The Clerk has accepted the following pleading or document (Docket Entry No. ).: 1

    There will be no granting of the deficient pleading or document until the defect(s) is/are corrected. With reference
to the deficient pleading or document, the Court has deferred action pending correction of the following:

             Signature/Admission to Practice. Documents must be signed by a member in good standing of the Bar
             of the United States District Court for the District of Columbia. See LBR 2090−1.
             A proposed order should be filed with all motions, applications, objections, oppositions, or any other
             document requesting relief under LBR 9072−1(a)(1). The proposed order must list the names and
             addresses of each party to be served with a copy of the order.
             A Certificate of service is required under LBR 9013−1(c).
             Applications to Employ must be served on the U.S. Trustee under FRBP 9034.
             Fee Applications seeking more than 1,000 dollars must be accompanied by a notice of hearing and
             opportunity to object that is served on the debtor, the U.S. Trustee (except in Chapter 13), the creditors
             and all parties−in−interest, including any trustee. See FRBP 2002, LBR 2002−1 and Local Official Form
             No. 4.
             Chapters 7 and 11 Fee Applications must be served on the U.S. Trustee and any trustee appointed in the
             case.
             This matter requires 21−Day Notice under FRBP 2002 to the debtor, trustee, U.S. Trustee and all
             creditors. This notice should conform to LBR 2002−1 and Local Official Form No. 4.
             This matter requires 21−Day Notice under FRBP 2002 and 6004 to the debtor, trustee, U.S. Trustee and
             all creditors. This notice should conform to LBR 6004−1 and Local Official Form No. 5.
             This matter requires 14−Day Notice under FRBP 4001. This notice should conform with Local Official
             Form No. 3.
             A motion commencing a contested matter must be accompanied by notice of opportunity to object within
             17 days of filing of the motion. See FRBP 9013, LBR 9013−1(b)(3), and Local Official Form No. 3.
             Objections to Claim require 30−day notice. See Local Official Form No. 6.
             Objections to Exemptions require 21−day notice. See LBR 4003−1(a)(1) and Local Official Form No. 7.
    Case 18-00781-SMT            Doc 5     Filed 12/10/18 Entered 12/10/18 12:47:30                Desc Def Ltr
                                                CA Page 2 of 2
            Method of Payment . The Office of the Clerk only accepts cashier's checks, money orders, or corporate
            checks through the mail.
            Certification of Amended Schedules. Pursuant to LBR 1007−2, a supplemental mailing matrix or a
            written statement that schedules do not add or change any addresses of creditors or equity security
            holders is required.
            Adding Creditors. If the Schedules or Amended Schedules add creditors, a $31.00 fee is required along
            with an Amended Mailing Matrix listing only the names and addresses of the creditors being added. The
            Amended Mailing Matrix must be accompanied by the proper cover sheet.
            Signed Declaration: A signed declaration is required whereby the debtor states that "I declare under
            penalty of perjury that I have read the foregoing and the information contained therein is true and correct
            to the best of my knowledge, information, and belief."
            Chapter 11 List of Equity Security Holders.. The debtor shall file a list of the debtor's equity security
            holders of each class showing the number and kind of interest registered in the name of each holder. See
            Rule 1007(a)(3).
            The List of Creditors Who Have 20 Largest Unsecured Claims(Form 104 for individual debtors; Form
            204 for non−individual debtors). The debtor shall file a list containing the name, address and claim of
            the creditors that hold the 20 largest unsecured claims. See Rule 1007(d).
            Other/Additional Comments:
Dated: 12/10/18                                            For the Court:
                                                           Angela D. Caesar
                                                           BY: sw
